TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00552-CV


In re Pedro P. Lucio




ORIGINAL PROCEEDING FROM HAYS COUNTY


M E M O R A N D U M   O P I N I O N

	Relator Pedro P. Lucio filed his petition for writ of mandamus, complaining that the
trial court clerk had not filed his application for post-conviction habeas corpus and that the trial court
had not ruled on his petition.  See Tex. R. App. P. 52.8.  Since the filing of his petition, we have been
in communication with the trial court clerk's office, which informed us that on September 28, 2009,
the trial court signed an order denying Lucio's application for habeas relief.  Lucio has since filed
a notice of appeal from the trial court's order.  Because Lucio has received the relief he sought in his
petition for writ of mandamus, action on his habeas application, we dismiss the petition for writ of
mandamus as moot.

					__________________________________________
					David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Waldrop
Dismissed as Moot
Filed:   October 20, 2009